                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

State Farm Mutual Automobile Insurance           )
Company,                                         )
                                                 )
                                Plaintiff,       )
                                                 )
                    v.                           ) Case No. 19-cv-10669
                                                 )
Michael Angelo, et al.                           ) Hon. Robert H. Cleland
                                                 )
                                Defendants.      )

DEFAULT JUDGMENT AGAINST DEFENDANT MERCYLAND HEALTH
                   SERVICES, P.L.L.C.

      This matter is before the Court on Plaintiff’s Motion for Entry of Default

Judgment Against Defendant Mercyland Health Services, P.L.L.C. (“Mercyland”)

(ECF No. 131). The Court having considered the Motion, having conducted a

hearing on the Motion, and otherwise being duly advised, notes that Defendant

Mercyland’s counsel was permitted to withdraw by Order dated November 21, 2019.

(ECF No. 52) (“Withdrawal Order”). The Court notes that it ordered Mercyland to

“take rapid action to obtain new counsel” by December 4, 2019, and stated that

“[t]he consequences of a corporate entity remaining unrepresented are potentially

dire. It is well-established that ‘a corporation must be represented in court by an

attorney.’” (Withdrawal Order, ECF No. 52, PageID.663-664 (citing Harris v. Akron

Dept. of Pub. Health, 10 Fed. App’x 316, 319 (6th Cir. 2001)).)
      Defendant Mercyland did not obtain new counsel by the Court’s December 4,

2019 deadline. Since the Withdrawal Order was entered, Defendant Mercyland has

failed to otherwise further defend itself in this civil action. As of this date, Defendant

Mercyland has not obtained new counsel. The Court further notes that Defendant

Mercyland is not an infant, incompetent person, or a member of the military service.

      On May 17, 2021, the Clerk of the Court issued an Entry of Default against

Mercyland (ECF No. 129). Since the Entry of Default, no further action has been

taken by Mercyland (or on its behalf) to appear, plead, or otherwise participate in

this civil action in accordance with the Federal Rules of Civil Procedure.

      Therefore, the Court further finds that there is no just reason for delay, and

hereby directs the entry of a judgment by default against Defendant Mercyland on

Plaintiff’s First, Second, Third and Fourth Causes of Action against Mercyland in

the amount of One Million Seven-Hundred Ninety Thousand Dollars ($1,790,000)

under Fed. R. Civ. P. 55(b). This damages amount represents the sum of damages

for which Mercyland is jointly and severally liable under the civil RICO claims

alleged in Plaintiff’s First and Second Causes of Action, trebled pursuant to 18

U.S.C. § 1964(c). This Default Judgment is based on Plaintiff’s Motion for Entry

of Default Judgment (ECF No. 131), the Affidavit of Brian Radcliff (ECF No. 131-

4), and the hearing on Plaintiff’s Motion for Entry of Default Judgment held on June

30, 2021. The Court finds that default judgment against Orthopedic, P.C. is equally

                                            2
appropriate under Fed. R. Civ. P. 16(f)(1)(C) as a sanction for Mercyland’s failure

to obey the Court’s Withdrawal Order.

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

Plaintiff State Farm Mutual Automobile Insurance Company is awarded a default

judgment against Defendant Mercyland Health Services, P.L.L.C. pursuant to Fed.

R. Civ. P. 55(b)(2) in the amount of One Million Seven-Hundred Ninety Thousand

Dollars ($1,790,000), plus statutory interest as prescribed by 28 U.S.C. § 1961(a)–

(b), at the statutorily prescribed rate of 0.09%, to accrue until the date this judgment

is satisfied in full.




Dated: July 8, 2021                                             s/Robert H. Cleland
                                                                Hon. Robert H. Cleland
                                                                United States District Judge


S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-10669.ANGELO.DefaultJudgmentMercyland.docx




                                                           3
